 
EXHIBIT 10
[exhibit10x1x1.jpg]

                 May 13, 2011

Meritor, Inc.
2135 West Maple Road
Troy, Michigan 48084-7121 USA
800-535-5560 Tel
 
meritor.com

 
 
Linda Cummins
2563 Ashburton Ct.
Rochester Hills, MI 48306
 
Dear Lin:
 
Subject: Mutually Agreed Upon Separation
 
This letter confirms your acceptance of a separation package from Meritor, Inc
(“Meritor” or the “Company”). The decision was reached after consideration of a
number of factors, including your service with Meritor and its predecessor. Both
parties expressly agree that your acceptance of this agreement is completely
voluntary. You and the Company have agreed to enter into this agreement pursuant
to the following terms and conditions and consideration which are consistent
with the terms outlined in your letter dated September 14, 2009:
 

      1.       Your last day of work with the Company is January 2, 2012.     2.
  Beginning January 3, 2012, you will receive separation pay equal to eighteen
(18) months of your annual salary (at a compensation rate of $289,965.60
annually). Payments will be made semi-monthly through July 1, 2013. Your
separation period is defined as the dates between and including January 2, 2012
and July 1, 2013.     3.   Given that your last day of active employment will be
January 2, 2012, you will be eligible to receive an incentive compensation plan
(ICP) payment for fiscal year 2012 for active time worked. Such payment will be
subject to the applicable formula, in accordance with the Plan metrics and
program provisions. Final award may be adjusted based upon final performance
rating for FY2011. Final award determination, if any, is subject to approval by
the Compensation & Management Development Committee of the Board of Directors.
If an award is approved, payment will be in December 2012.     4.   Since you
are retirement-eligible in both age and service, you will be eligible to receive
Long-Term Incentive (LTIP) Cash Performance Plan awards based on your grant
letter(s) as follows:        
     
-       FY2010-FY2012 LTIP award will be paid in December 2012, pending Board of
Directors approval, based upon applicable formulae.      
 
-   FY2011-2013 LTIP award will be paid in December 2013, pending Board of
Directors approval, based upon applicable formulae.     5.   All outstanding
stock options have vested. Since you are retirement-eligible in both age and
service, stock options which do not expire prior to July 1, 2013 can be
exercised up to their natural expiration date.             6.   You have
received annual grant(s) of restricted share units. Since you are
retirement-eligible in both age and service, the restrictions on your restricted
share units, that were granted at least 12 months prior to the end of your
separation period (July 1, 2013), will lapse and the shares will vest on their
normally scheduled vesting date.             7.   Your financial planning and
car allowance will cease as of January 3, 2012.

 

--------------------------------------------------------------------------------

 

Linda Cummins
June 1, 2011
Page 2 of 5
 

     8.      You will receive Company sponsored outplacement assistance in the
form of a twelve (12) month program not to exceed $10,000.       9.   Short and
long term disability coverage will cease as of January 3, 2012.       10.  
Savings plan participation will cease as of January 3, 2012. You are 100% vested
in your savings plan deferrals and related company matching contributions as
well as the pension contribution in your savings plan accounts. You will be able
to request a plan distribution before the end of your separation. Please contact
T. Rowe Price for information about your Meritor Savings Plan account at
1-800-922-9945.       11.   If you are currently enrolled in medical, dental
and/or vision coverage and the payroll deductions associated therewith, coverage
will remain in force through July 31, 2013. After July 31, 2013, you will be
entitled to continue your group medical, dental and vision coverage at your own
expense for a period of up to 18 months through COBRA. Information as to the
cost of such coverage will be supplied to you approximately two weeks following
the expiration of your separation period. Life and accidental death and personal
loss insurance coverage will remain in force through July 31, 2013 and the life
insurance coverage only may be converted to an individual policy within 31 days
after termination of coverage by contacting MetLife at (888)622-6616. Payroll
deductions for any supplemental life insurance and/or supplemental accidental
death and dismemberment insurance coverage that you may have elected will
continue through July 31, 2013. MetLife will contact you through the mail
following that date with regard to your ability to convert the supplemental
coverage to an individual policy.       12.   Based on your service with
Meritor, you have met the vesting rights under the Meritor Retirement Plan. If
you are currently eligible to retire (age 55 or older), you can commence your
retirement benefit prior to the end of your separation. Under the regulations of
Section 415 of the Internal Revenue Code, your separation pay (including any
prorated ICP award) will not count as pension eligible compensation. Please call
the Meritor Retirement Center at 888-869-3772 for information about your pension
benefit. You must apply for your pension benefits at least 60 days but not more
than 90 days prior to your retirement date. However, if you elect to retire
prior to the end of your separation period, your active employee medical, dental
and/or vision coverages will terminate and you will become eligible for the then
available retiree medical coverage, if any.       13.   Your compensation checks
will be mailed to your home or direct deposited unless you specify otherwise.
Please let us know in writing if you change your address.       14.   You will
not disparage, portray in a negative light, or take any action which would be
harmful to, or lead to unfavorable publicity for, the Company or its
subsidiaries or divisions, or any of its or their current or former officers,
directors, employees, agents, consultants, contractors, owners, divisions,
parents or successors, whether public or private, including without limitation,
in any and all interviews, oral statements, written materials, electronically
displayed materials and materials or information displayed on Internet- or
intranet-related sites. In the event of a breach or threatened breach of this
paragraph, you agree that the Company will be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and you acknowledge that damages would be inadequate and insufficient.       15.
  The Company will not disparage, portray in a negative light, or take any
action which would be harmful to, or lead to unfavorable publicity for, you,
including without limitation, in any and all interviews, oral statements,
written materials, electronically displayed materials and materials or
information displayed on Internet- or intranet-related sites. In the event of a
breach or threatened breach of this paragraph, the Company agrees that you will
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach and the Company acknowledges that
damages would be inadequate and insufficient.

 

--------------------------------------------------------------------------------

 

Linda Cummins
June 1, 2011
Page 3 of 5
 

      16.       You will deliver promptly to the Company (and not keep in your
possession or deliver to any other person or entity) any and all property
belonging to the Company in your possession or under your control, including
without limitation, computer hardware/software, credit cards, PDA’s, pagers,
other electronic equipment, records, data, notes, reports, correspondence,
financial information, customer files and information and other documents or
information (including any and all copies of such Company property).       17.  
You agree, on behalf of yourself, your heirs, executors, administrators and
assigns, to release, acquit and forever discharge the Company and its
subsidiaries and divisions and its and their respective current and former
officers, directors, employees, agents, owners, affiliates, successors and
assigns (the "Company Released Parties") of and from any and all manner of
actions and causes of action, suits, debts, damages, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, rights and demands
whatsoever, whether known or unknown ("Losses"), which you, your heirs,
executors, administrators and assigns ever had, now have or may hereafter have,
against the Company Released Parties or any of them arising out of or by reason
of any cause, matter or thing whatsoever, including but not limited to, the Age
Discrimination in Employment Act; Title VII of the Civil Rights Act, as amended,
(regarding race, color, religion, sex and national origin discrimination);
Genetic Information Nondiscrimination Act; the Americans with Disabilities Act;
Family and Medical Leave Act; the Older Workers Benefit Protection Act; Equal
Pay Act; or Employee Retirement Income Security Act, (ERISA) from the beginning
of the world to the date hereof, including without limitation, any and all
matters relating to your employment by the Company and its predecessors and the
cessation thereof, any and all matters relating to your compensation and
benefits by or from the Company and its predecessors and any and all matters
arising under any federal, state or local statute, rule, regulation or principle
of contract law or common law.           You understand that as a result of
this, you will not have the right to assert that the Company unlawfully
terminated your employment or violated any of your rights in connection with
your employment.           You affirm that you have not filed, and agree not to
initiate or cause to be initiated on your behalf, any complaint, charge, claim
or proceeding against the Company Released Parties before any federal, state or
local agency, court or other body relating to your employment, the cessation
thereof or any other matters covered by the terms described above, and agree not
to voluntarily participate in such a proceeding.       18.   The Company agrees
on behalf of its subsidiaries and divisions and its and their respective current
and former officers, directors, employees, agents, owners, affiliates,
successors and assigns (the "Company") to release, acquit and forever discharge
you, your heirs, executors, administrators and assigns, of and from any and all
manner of actions and causes of action, suits, debts, damages, dues, accounts,
bonds, covenants, contracts, agreements, judgments, charges, claims, rights and
demands whatsoever, whether known or unknown ("Losses"), which the Company, its
subsidiaries and divisions and its and their respective current and former
officers, directors, employees, agents, owners, affiliates, successors and
assigns, ever had, now have or may hereafter have, against you or any of them
arising out of or by reason of any cause, matter or thing whatsoever, excepting
any act found to be criminal, by a court of competent jurisdiction, from the
beginning of the world to the date hereof, including without limitation, any and
all matters relating to your employment by the Company and its predecessors and
the cessation thereof, any and all matters relating to your compensation and
benefits by or from the Company and its predecessors and any and all matters
arising under any federal, state or local statute, rule, regulation or principle
of contract law or common law.

 

--------------------------------------------------------------------------------

 

Linda Cummins
June 1, 2011
Page 4 of 5
 

            The Company understands that as a result described above, the
Company will not have the right to assert that you unlawfully terminated your
employment or violated any of the Company’s rights in connection with your
employment.           The Company affirms that it has not filed, and agrees not
to initiate or cause to be initiated on its behalf, any complaint, charge, claim
or proceeding against you before any federal, state or local agency, court or
other body relating to your employment, the cessation thereof or any other
matters covered by the terms of described above, and agrees not to voluntarily
participate in such a proceeding.       19.   The Company and you agree that the
terms and conditions of this Letter Agreement are confidential and that neither
party will disclose the terms of this Letter Agreement to any third parties,
other than (i) disclosure by you to your spouse, (ii) disclosure by the Company
or you to its or your respective attorneys, auditors, financial advisors and
accountants, (iii) as may be required by law (including securities laws) or (iv)
as may be necessary to enforce this Letter Agreement. Without limiting the
generality of the foregoing, you acknowledge that the Company may, to the extent
required by applicable law, describe or incorporate the terms of this Letter
Agreement in, and/or file or incorporate this Letter Agreement as an exhibit to,
one or more filings with the Securities and Exchange Commission.       20.  
Meritor shall have the right to terminate this agreement at any time if you
materially breach any of the obligations stated herein under this agreement.    
  21.   You acknowledge that you have been advised to consult with an attorney
prior to signing this agreement. You also acknowledge, understand and agree that
this agreement is voluntarily entered into by you in consideration of the
undertakings by Meritor as set forth herein and is consistent in all respects
with the discussions by Meritor personnel with you relating to your separation.
      22.   You agree that for a period of eighteen (18) months following the
date of your departure January 2, 2012 from the Company, you will not solicit
for employment any Meritor related employee, unless permission to do so is
granted to you in writing by Meritor’s CEO or his designee. You also agree that
you will not disclose, nor will you use any Meritor proprietary information.    
  23.   You will have until June 3, 2011, in which to consider this agreement,
and you may revoke this agreement within seven days of signing. This agreement
will not become effective until the revocation period has expired. For the
avoidance of doubt, until such time as the revocation period has expired, the
separation pay described herein shall be limited to two weeks of your current
salary. In the event that you take the full time provided hereunder to review
this agreement and you sign on June 3, 2011 and you do not exercise your right
to revoke, you will receive in a lump sum an amount equal to the number of weeks
due and owning since the payments ceased.       24.   If you decide not to sign
this agreement you will be paid 2 weeks salary and the dates and eligibility for
the various incentives and benefits indicated in this agreement would be
modified to your final day of separation.       25.   In the event there is a
dispute regarding this agreement or your employment with the Company, you and
the Company agree that any such dispute will be resolved solely and exclusively,
by binding arbitration, by and under the rules of the American Arbitration
Association.

  

--------------------------------------------------------------------------------

 


     26.      This agreement is a complete and final agreement between Meritor
and its successors and Linda Cummins, and supersedes all other offers,
agreements, and negotiations. Notwithstanding the foregoing, the Invention
Assignment and Arbitration Agreements remain in full force and effect.

 
Sincerely,
 
/s/ Larry E. Ott
Larry E. Ott
Sr. Vice President,
Human Resources
 
cc: V. Baker, D. Riddell
 

  Accepted and Agreed by:         /s/ Linda Cummins     Linda Cummins     May
17, 2011     Date  

  

--------------------------------------------------------------------------------